Per Curiam.

Appeal from a judgment of Special Term, Albany County, which dismissed an amended petition to annul a determination of the Secretary of State dismissing objections to the nomination of A. Franklin Mahoney as one of the Conservative party candidates for the office of Justice of the Supreme Court for the Third Judicial District. Appellants’ main contention is that, when a duly elected delegate does not attend a judicial convention and there is no certified alternate in attendance from his “same unit of representation”, his vacancy should be filled from the certified alternate list regardless of the unit of representation from which such alternate was elected. This contention is erroneous since the statute provides that when such a vacancy occurs “ the delegates present from the same unit of representation shall select a person to fill the vacancy” (Election Law, § 132, subd. 2). The judicial convention in question was legally organized with a quorum present and a majority of that quorum duly voted for A. Franklin Mahoney as a candidate of the Conservative party for the office of Justice of the Supreme Court for the Third Judicial District and the petition was properly dismissed (Matter of Johnson v. Lomenzo, 28 A D 2d 965, affd. 20 N Y 2d 783; Matter of Kaplan v. Cohen, 260 App. Div. 396, affd. 284 N. Y. 633). Judgment affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.